                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LONNIE RUSSELL ANDREWS                                                     PLAINTIFF

V.                             NO. 4:17CV00788 JM

GREEN BAY PACKAGING, INC.                                                  DEFENDANT

                                           JUDGMENT

       Pursuant to the Order entered on this date, this case is hereby dismissed with prejudice.

The Clerk is directed to close the case.

       IT IS SO ORDERED this 5th day of March, 2019.




                                                    James M. Moody Jr.
                                                    United States District Court
